DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21-44 have been rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Final Rejection Vacated
Examiner is vacating Final Rejection (11/29/2021) in order to reject newly added claims in claims (11/08/2021). As indicated in the interview summary and requested by Applicant, the time period is reset for Applicant three (3) month response.
Response to Arguments12
103
Discussion on Hunn and its Deficiencies as to Distribution of Keys for Messaging
Applicant submits that the combination of Hunn and Menezes do not teach in combination. (Rm. at 1–2.) Hunn is directed towards contract negotiation. (See generally Hunn at 0003-0004.) In the previous O.A., Examiner submitted that Hunn is a decentralized network. Non-Final Rejection (08/13/2021) (citing Hunn 0067, 0068, 0070). The decentralized network can be on a public network called the “internet.” (Hunn at 0093; see also 0100.) Communications between peers on the internet  (Hunn at 0259.)

    PNG
    media_image1.png
    606
    404
    media_image1.png
    Greyscale

Figure 1 reproduced from 0259 of Hunn (showing secure messaging between users of a contract) (Examiner’s highlighting)

A review of the previous O.A. shows that the Examiner did not concede as to Hunn’s teaches of creating secure channels for messages. NF at 12 (“While Hunn teaches cryptographic techniques, Hunn does not teach layering encryption and key distribution.”) (emphasis added).
Simply put, Hunn is silent on key distribution of public keys for messaging—not the use of public keys to create secure channels. Put another way, Hunn does teach encryption of contracts since the “data [is in] each graph.” (Hunn at 0259.)

Remedies of Menezes’ Key Distribution based on N^2
As established above, Hunn is decentralized public network that may be on the internet. Similarly, Hunn establishes secure channels between contracting parties as cited above. Hunn is deficient on a key distribution method between users within a network. 
In NF, Examiner cited to page 35 of Menezes which disclosed the n-squared relationship for networks. NF at 16 (citing Menezes Fig 1.12, p. 35, Fig. 1.15, Fig. 1.17). Simply put, asymmetric distribution methods are superior to symmetric keys distribution methods based on this mathematical relationship as networks grow large (i.e. when n approaches a large number). Compare Menezes at p. 31 (“In a large network, there are many pairs to be managed [for symmetric keys.]”) with Menezes at p. 35 (key transport and n^2).
Therefore, as a matter of design choice for decentralized networks a POSITA would choose asymmetric distribution methods over symmetric methods based on n^2 relationships of peers. Ultimately, a POSITA would choose to engage in secure messaging in order to prevent third party adversaries from reading a contract or any messages associated therewith.

Newly Added Claims 42-44
Applicant does not separately argue claims 42-44. Arguments not made are waived.

Examiner’s Comments
Claims 21, 28, and 35 recite the element of “decrypting….”
The claim element recites limitations of “decrypting,” “encrypted,” and “public key.” Support for asymmetric encryption can be found in 0035 of the instant Spec. Menezes discloses public key cryptography. See generally, Menezes at Section 1.8. Further, Menezes teaches that the public and private keys can be used not only to create cipher text but can be used to provide a signature. Compare Menezes at Section 1.8.1 (discussing encryption) with id. at Section 1.8.3 (discussing digital signatures).

Claim Language
Construction
decrypting…the encrypted state transition request with the public key of the first participant;
verifying…a digital signature of the first participant of the state transition request


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-30, 32-37, and 39-41 along with newly added claims 42, 43, and 44 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hunn et al. (US20180005186A1) in view of Menezes et al. (HandBook of Applied Cryptography).
Regarding claims 21, 28, and 35 Hunn teaches smart contract state-transition with a COG:
…of a first participant in a smart contract (Fig. 15 Items Party A, B, and C), wherein the smart contract is stored (0064 “storing…contracts using a graph structure”) (Examiner notes that Hunn contemplates that the contract object graph (COG) may be stored in a Directed Acyclic Graph (DAG), Merkle tree, or MDAG, see 0067)…of the blockchain network (0098 “peer to peer network or other distributed or decentralized”)….
receiving, by the first blockchain node computer and from a second blockchain node computer of the plurality of blockchain node computers, an…state transition request (Fig. 20 Item “Sign and broadcast”; 0199; see also Fig. 21 (showing parties A, B, C with Public/Private Key Signature)) (Examiner is taking “state transition request” in light of the Spec. which appears two times. Spec. 0030 discloses: “If the smart contract needs to be transitioned….the state participants…can initiate a state transition request….The state transition request can be a state transition message.” (Examiner’s underlining.) As such, “state transition request” is simply a message that updates a contract state.) to transition (Reading in light of the Spec., transitioning is taken as broad. In Hunn, Examiner is taking transitioning as any update to the COG structure.) a state of the smart contract in the blockchain network (Fig. 4 Item 210; 0070, 0079 “COG 120 functions [to maintain] logic and/or state.”) (Examiner’s underlining.) (Examiner notes that “transition” is a term of art used within the field of blockchain as seen in Hunn. Examiner additionally notes that this is consistent with Applicant’s Spec. in Background. Hunn further contemplates multiple types of state updates using at least the following objects: a “commit object” which “defines changes to the formation state”; an “amendment object…that defines changes to the post-formation state”; a “state update object,” and “even object.” (See Hunn at 0121-0128.)), wherein the smart contract is in a first contract state (See, e.g., Fig. 6 Items “State update 1,” “State update 2”), wherein the encrypted state transition request comprises signature data corresponding to the first participant (Fig. 15; 0181 (“[A] multi-signature mechanism….shown in exemplary FIG. 14 [sic, FIG. 15]”)) (Examiner notes the flexibility of when the multi-sign can be applied. That is, the sig. can be applied when the contract is “formed [or] executed,” see 0181. Hunn discloses multi-sig during contract formation, see Fig. 15 Item “Contract formation.”), and wherein the…state transition request includes a second contract state for the smart contract (See, e.g., Fig. 6 Items “State update 1,” “State update 2”);
verifying, by the first blockchain node computer, a digital signature (0068, 0069, 0199)…
verifying, by the first blockchain node computer, the signature data corresponding to the first participant, based on the public key of the first participant (0068 (“cryptographically signed”), 0069 (“e-signature combined or backed with public key cryptography”), 0199 (“multi-signature”));
based on the verifying of the signature data corresponding to the first participant (0068 (“cryptographically signed”), 0069 (“e-signature combined or backed with public key cryptography”)), confirming, by the first blockchain node computer, the second contract state (0199 “multi-signature”) (Examiner is reading in light of the Spec., the language of “confirm” appears in 0029, 0030. Para. 0029 contemplates only one embodiment which discloses: “Confirm a smart contract….if signature data of K state participants is verified, where K>1. As such, “multi-signature” means this limitation given that multiple signatures are required to push the COG update.);
transitioning, by the first blockchain node computer, the state of the smart contract to the second contract state; and (See generally Section “Updating COGs” and “Amending COGs” 0177-0200; see also Fig. 6 Item “State Update”.). (Examiner submits that “transitioning” is broad in the Spec. Examiner submits that Hunn teaches this broad limitation when there is any update to the COG.)
broadcasting, by the first blockchain node computer, the second contract state to the plurality of blockchain node computers (Fig. 20 Items “Broadcast on BDL system” and “Sign and broadcast”; Fig. 21 Item “Broadcast”; 0293 “broadcast data…to…one or more BLD structure(s)”) (Examiner submits that “broadcast” is a term of art within blockchain/distributed ledger systems, see 0054. These systems may be decentralized on a peer to peer network, see Fig. 5 Item “Execution Environment 130”; 0091).
While Hunn teaches cryptographic techniques, Hunn does not teach layering encryption and key distribution:
receiving, by…a public key…
encrypting the…in the…
…a public key of a second participant in the smart contract and a public key of a third participant in the smart contract;
verifying first layer of a digital signature…
Menezes teaches layering and distribution of public keys:
receiving, by [A1] a public key [of Bob] (p. 16 (discussing key distribution problem for symmetric keys) (citing Menezes Chapters 12+13), p. 26 (discussing two unsecured channels of e and c), p. 27 (showing distribution of key e which is “publicly available”); see generally, Fig. 1 (showing taxonomy of crypto), Section 13.4 start at p. 556 (discussing public key distribution techniques)) (Compare Fig. 1.7 (showing one secure channel e and showing another unsecure channel c) with Fig. 1.11 (showing a first unsecured channel e and a second unsecured channel c))…
encrypting the [data] in the [network] (p. 26; Fig. 1.11 Item Ee(m)= c, wherein c passes through an unsecured channel)…
[distributing keys] a public key of a second participant in the smart contract and a public key of a third participant in the smart contract (p. 27 (showing distribution of key e which is “publicly available”; p. 37 (showing public key management via public file)) (It can be appreciated that Bob’s distributed public key to A1-A3. Also, A1 could distribute their public key to A2, A3, and Bob.);
verifying first layer of a digital signature (p. 29 (discussing verification); see also Chapter 11 (discussing digital signatures)) (Menezes discloses key layering in Section 13.1.1 start on p. 551. While Menezes’ Section 13.1.1 discloses key distribution for key layering, it can be appreciated that by a POSITA that multiple digital signatures can be applied in order to increase security.)

Direction of Hunn — Decentralized Network 
Examiner submits that Hunn appends the COG during the formation stage, see id. at 0068 (“appended to the COG [during formation]”), and appends the COG during execution after the formation, see id. at 0070 (“state update S210 and appending…COG”). Further, it can be appreciated by a POSITA that the COG may be continuously updated more than once, see id. 0070 (“one or more instances”); see also Fig. 6 (showing more than one state update). As such, it can be appreciated that Hunn is a flexible framework. The flexible framework is realized through the use of the COG’s graphs that may be at least DAG, Merkle trees, or DAGS, see id.at 0067. 
As smart contracts are stored within the COG, with DAG’s and the like, it can be appreciated by a POSITA that this type of graph structure is amenable to decentralized networks, see id. at 0098 (“Another potential benefits [of] this data structure [is that it] enables…a peer to peer….versioning, record, and/or storage mechanism.”). In simple terms, a POSITA would appreciate that a graphical DAG, or the like, meshes well with a decentralized framework.

Nexus — Network
Given that Hunn is directed towards a decentralized network and given that Hunn teaches a plurality of encryption methods such as digital signatures and secure channels, it can be appreciated by a POSITA that asymmetric encryption would be the go-to method of securing a channel. Specifically, asymmetric keys and the distribution thereof, work well within a system with one or more users given network effects. (See, e.g., Menezes at Fig. 1.12 (showing multiple users), p. 35 (disclosing n-squared relationship), Fig. 1.15 (disclosing 6-party network), Fig. 1.17 (showing public file for distributing to multiple users).) Given the functional and structural relationship, it can be appreciated that Hunn-Menezes may be readily combined.

Level of Skill for Encryption
Examiner notes the maturity of public key encryption. That is, public key cryptography start around the 1970’s. (Menezes at p. 32 & n.6.) Specifically, asymmetric key methods start with Diffie and Hellman in 1976. (Id. at p. 47.) For the instant claims that utilizes digital signatures (i.e. the decryption of an encrypted message, wherein the encrypted message was encrypted with a private key, wherein the decryption utilizes a public key), Applicant is relying on the work produced by Rivest, Shamir, and Aldeman in 1978. (Id. at p. 481.)
Given these subsidiary facts, it can be appreciated that one of ordinary skill in the art is low given the age of the mathematics used which date back to the 1970’s and given the filing date of 2019 (i.e. essentially an 50-year gap). MPEP 2141(II)(C)(discussing factors such as rapidity). 

Motivation 
Therefore, it would have been obvious to a POSITA at the time of the filing date to supplement the cryptography of Hunn, wherein Hunn’s structure is decentralized, with at least the asymmetric cryptography of Menezes, which is amenable to large networks given network effects, in order to make channels secure since messages may have private information during contract negotiation.

Regarding claims 22, 29, and 36 Hunn teaches:
The computer-implemented method of claim 21, wherein the first contract state is pending (Reading in light of Spec., para. 0030 discloses: “[T]he initially established smart contract transitions from a pending (to be confirmed) state to a clear (confirmed) state.” Therefore, the Examiner is taking the language “wherein the first contract state is pending” as “wherein the first contract state is in a state before verification”.), and the second contract state is confirmed (0068, 0069, 0199 “multi-signature”) (Examiner is taking the language of “the second contract state is confirmed” in view of paras. 0029-0030 together as “the second contract state is in a state after multiple signatures have been confirmed.”).

Regarding claims 23, 30, and 37 Hunn teaches:
The computer-implemented method of claim 21, wherein the first contract state is confirmed, and the second contract state is terminated (Fig. 31; 0095) (Examiner notes that “terminated” appears in Spec. at 0024, 0055, 0095, 0105. The language is taken as broad.).

regarding claims 25, 32, and 39 Hunn teaches:
The computer-implemented method of claim 21, comprising storing, by the first blockchain node compute…of the blockchain network (0064 “storing…contracts using a graph structure”), 
Hunn does not teach:
the smart contract in encrypted form in the ledger, wherein storing the smart contract in encrypted form in the ledger comprises: encrypting, by the first blockchain node computer, the smart contract using a public key
…of a visible party.
Menezes teach:
the smart contract in encrypted form in the ledger, wherein storing the smart contract in encrypted form in the ledger comprises: encrypting, by the first blockchain node computer, the smart contract using a public key (p. 26; Fig. 1.11 Item Ee(m)= c, wherein c passes through an unsecured channel) 
…of a visible party (Examiner notes that p. 13 of the Spec. discloses: “[I]f a transaction involved in the target smart contract is visible to another blockchain member C, a public key of C can also be used for encryption.” (Examiner’s underlining.) The Examiner, reading the disclosure as a whole, submits that visible is taken as “unencrypted.” Therefore, Menezes teaches, see p. 26; Fig. 1.11 Item Ee(m)= c, wherein c passes through an unsecured channel).

The instant claims recite “using a public key of visible party.” However, a POSITA being skilled in the art of cryptography would appreciate that asymmetric keys (i.e. public/private keys) are based on one-way functions. (Menezes p. 26 (discussing one-way functions) (citing definition 1.16).) As such, a POSITA would view a public/private key as nothing more than prime numbers p and q. (Id. at p. 9 (discussing primes).) Therefore, the language of “a public key of a regulator” is nothing more than a prime number which is nonfunctional descriptive material as the difference between a prime number and a prime number of a regulation is not materially different. Therefore, without conceding, Examiner submits that Hunn and Menezes are sufficient in terms of art as Menezes teaches key distribution from multiple entities. 
Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding claims 26, 33, and 40 Hunn teaches:
wherein the encrypted state transition request comprises signature data corresponding to a plurality of participants in the smart contract (0199 “multi-signature”), including the first participant, and wherein confirming the second contract state comprises:
verifying signature data corresponding a predetermined number of the plurality of participants in the smart contract (0199 “multi-signature”) (Examiner is reading in light of the Spec., the language of “confirm” appears in 0029, 0030. Para. 0029 contemplates only one embodiment which discloses: “Confirm a smart contract….if signature data of K state participants is verified, where K>1. As such, “multi-signature” means this limitation given that multiple signatures are required to push the COG update.).

Regarding claims 27, 34, and 41 Hunn teaches:
wherein verifying the signature data corresponding to the predetermined number of the plurality of participants comprises verifying signature data corresponding to state participants that represent a subset of the plurality of participants in the smart contract (0199 “multi-signature”).

Regarding claims 42 Hunn teaches:
wherein the smart contract is stored in encrypted form in the ledger (0259) as part of a creation data record (Fig. 6 (showing formation), Fig. 11 (showing difference between formation and post-formation), Fig. 15 “contract formation”; 0065, 0178), the creation data record (0065, 0178) 
Hunn does not teach:
further comprising the public key of the second participant and the public key of the third participant.
Menezes teaches:
further comprising the public key of the second participant and the public key of the third participant (pp. 16, 26, 556; see also Examiner explanations for claim 21 on public key distributed supra.).

Regarding claim 43 Hunn teaches:
submitting, to the ledger, the creation data record (0178 (discussing COGS; see also Examiner explanations on COG on claim 21 supra.).

Regarding claim 44 Hunn teaches:
the encrypted smart contract signed by a private key (0181 “sign using their private keys” in the context of multi-sig) of the second participant, and the encrypted smart contract signed by a private key (0181 “sign using their private keys” in the context of multi-sig) of the third participant (Fig. 15 (showing multiple parties multi-signature in blocks “Generate Multi-signature…” and “Sign with private keys”; see also Fig. 14 (showing structure of objects for contract)).

Claims 24, 31, and 38 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Hunn and Menezes in view of Ginter et al. (US5892900).
Regarding claims 24, 31, and 38 Hunn teaches:
comprising storing, by the first blockchain node computer (0064 “storing…contracts using a graph structure”), 
Hunn does not teach:
the…in encrypted form in the ledger, wherein storing the…in encrypted form in the ledger comprises:
encrypting…the smart contract using a public key of a regulator.
Menezes teach:
the [data] in encrypted form in the ledger, wherein storing the [data] in encrypted form in the ledger comprises (p. 26; Fig. 1.11 Item Ee(m)= c, wherein c passes through an unsecured channel):
encrypting…the smart contract using a public key (p. 26; Fig. 1.11 Item Ee(m)= c, wherein c passes through an unsecured channel).
Neither Hunn nor Menezes teach:
….regulator…
Ginter teaches:
….regulator (Fig. 75C Item “TRUSTED NEGOTIATOR”; col. 277 ll. 15-35)…

Therefore, it would have been obvious to a POSITA, at the time of the filing date to combine secure contract teachings of Hunn-Menezes with Ginter’s arbitrator during contract negotiations in order to monitor the negotiation process between parties in terms of “demands, desires, and limits.” (Ginter at col. 277.)
The instant claims recite “using a public key of a regulator.” However, a POSITA being skilled in the art of cryptography would appreciate that asymmetric keys (i.e. public/private keys) are based on one-way functions. (Menezes p. 26 (discussing one-way functions) (citing definition 1.16).) As such, a POSITA would view a public/private key as nothing more than prime numbers p and q. (Id. at p. 9 (discussing primes).) Therefore, the language of “a public key of a regulator” is nothing more than a prime number which is nonfunctional descriptive material as the difference between a prime number and a prime number of a regulation is not materially different. Therefore, without conceding, Examiner submits that Hunn and Menezes are sufficient in terms of art as Menezes teaches key distribution from multiple entities. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
NIST.IR.8202 Yaga (evidentiary floor)
US20170243193A1 Manian (disclosing encrypting data on the public ledger)
US20170287090A1 Hunn et al. (smart contract)
US20180174255A1 Hunn et. al. (same)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             


    
        
            
        
            
    

    
        1 Remarks (11/08/2021) are herein referred to as Rm.
        2 Non-Final Rejection (08/13/2021) is here referred to as NF.